*562
ORDER

PER CURIAM.
Appellant, Alan W. Cobb, appeals the judgment of the Circuit Court of Jefferson County resentencing appellant as a persistent offender for driving while intoxicated. See RSMo § 577.023 (1986). Appellant was resentenced upon remand by this Court for a determination of whether a prior intoxicated-related traffic offense used to enhance the sentence was a violation of state statute. State v. Cobb, 898 S.W.2d 124, 127 (Mo.App. E.D.1995). Appellant argues this resentenc-ing violated the constitutional prohibition against double jeopardy. We affirm.
We have reviewed the briefs of the parties and the legal file and find no error. The issue on appeal here was previously decided in an earlier appeal of this case. Double jeopardy does not bar the state from presenting evidence at resentencing to prove appellant is a persistent offender. State v. Cobb, 875 S.W.2d 533, 537 (Mo.banc 1994). Because an extended opinion would serve no jurisprudential purpose, we affirm pursuant to Rule 30.25(b).